244 F.2d 783
100 U.S.App.D.C. 335
Rafael RIVERA, Appellant,v.James P. MITCHELL, Secretary of Labor and Appeals Board ofthe Employees' Compensation Bureau, Appellees.
No. 13680.
United States Court of Appeals District of Columbia Circuit.
Argued May 20, 1957.Decided May 29, 1957.

Mr. Jesse L. Rosenberg, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave the Court, with whom Mr. William C. Koplovitz, Washington, D.C., was on the brief, for appellant.
Mr. Herbert E. Morris, Attorney, Department of Justice, of the bar of the Supreme Court of Connecticut, pro hac vice, by special leave of Court, with whom Asst. Atty. Gen. George C. Doub and Messrs. Oliver Gasch, U.S. Atty., and Melvin Richter, Attorney, Department of Justice, were on the brief, for appellees.  Mr. Lewis Carroll, Asst. U.S. Atty., also entered an appearance for appellees.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
The plaintiff was injured by enemy action in 1942, when he was a seaman on a ship of the United States Lines Company.  He brought this action because the appellees denied part of his claim under the Federal Employees' Compensation Act.  The District Court correctly dismissed the complaint for lack of jurisdiction. § 42 of the Act as amended, 59 Stat. 503, 504, 5 U.S.C.A. § 793.


2
Affirmed.